DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “an information processing unit that performs arithmetic processing…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “information processing unit” coupled with functional language “an information processing unit that performs arithmetic processing …” without reciting sufficient structure to achieve the function.  Furthermore, the term “information processing unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “an information processing unit that performs arithmetic processing …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " an information processing unit that performs arithmetic processing …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a temperature detection unit that detects temperature…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “temperature detection unit” coupled with functional language “a temperature detection unit that detects temperature …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a temperature detection unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a temperature detection unit that detects temperature …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a temperature detection unit that detects temperature …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a temperature control unit that controls the temperature…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “temperature control unit” that controls the temperature …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a temperature control unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a temperature control unit that controls the temperature …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a temperature control unit that controls the temperature …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a data acquisition unit that acquires temperature characteristic data …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a data acquisition unit” coupled with functional language “a data acquisition unit that acquires temperature characteristic data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a data acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a data acquisition unit that acquires temperature characteristic data …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a data acquisition unit that acquires temperature characteristic data …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 2, the limitation “a correction processing unit that corrects the measurement value…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a correction processing unit” coupled with functional language “a correction processing unit that corrects the measurement value …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a correction processing unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a correction processing unit that corrects the measurement value …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a correction processing unit that corrects the measurement value …"
YES
Prong C
No structure that performs the function
YES



Regarding claim 3, the limitation “a state determination unit that determines whether or not …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a state determination unit” coupled with functional language “a state determination unit that determines whether or not …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a state determination unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a state determination unit that determines whether or not …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a state determination unit that determines whether or not …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 10, the limitation “a gyroscopic correction processing unit that corrects the angular velocity …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a gyroscopic correction processing unit” coupled with functional language “a gyroscopic correction processing unit that corrects the angular velocity …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a gyroscopic correction processing unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a gyroscopic correction processing unit that corrects the angular velocity …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a gyroscopic correction processing unit that corrects the angular velocity …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 13, the limitation “a temperature detected by a temperature detection unit…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a temperature detection unit” coupled with functional language “a temperature detected by a temperature detection unit …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a temperature detection unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a temperature detected by a temperature detection unit …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a temperature detected by a temperature detection unit …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 13, the limitation “the information processing unit performing arithmetic processing…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “the information processing unit” coupled with functional language “the information processing unit performing arithmetic processing…” without reciting sufficient structure to achieve the function.  Furthermore, the term “the information processing unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “the information processing unit performing arithmetic processing …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " the information processing unit performing arithmetic processing …"
YES
Prong C
No structure that performs the function
YES



Regarding claim 14, the limitation “a temperature detection unit that detects temperature…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “temperature detection unit” coupled with functional language “a temperature detection unit that detects temperature …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a temperature detection unit” is not preceded by a structural modifier.

The 3-Prong Analysis for Claim Limitation: “a temperature detection unit that detects temperature …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a temperature detection unit that detects temperature …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 14, the limitation “a temperature control unit that controls the temperature…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “temperature control unit” coupled with functional language “a temperature control unit that controls the temperature …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a temperature control unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a temperature control unit that controls the temperature …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a temperature control unit that controls the temperature …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 14, the limitation “a data acquisition unit that acquires temperature characteristic data …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a data acquisition unit” coupled with functional language “a data acquisition unit that acquires temperature characteristic data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a data acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a data acquisition unit that acquires temperature characteristic data …”
Met
Prong A
Explicit recitation of “means” or equivalent term 
YES
Prong B
Functional recitation of " a data acquisition unit that acquires temperature characteristic data …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 3, 10, 12, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an information processing unit that performs arithmetic processing …”;. The term “an information processing unit that performs” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of performing arithmetic processing; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of performing arithmetic processing. Thus, for these reasons, the phrase “an information processing unit that performs” renders claim 1 indefinite.
Claim 1 recites the limitation “a temperature detection unit that detects temperature…”;. The term “a temperature detection unit that detects” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting temperature; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting temperature. Thus, for these reasons, the phrase “a temperature detection unit that detects” renders claim 1 indefinite.
Claim 1 recites the limitation “a temperature control unit that controls the temperature …”;. The term “a temperature control unit that controls” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of controlling temperature; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures 
Claim 1 recites the limitation “a data acquisition unit that acquires temperature characteristic data …”;. The term “a data acquisition unit that acquires” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of acquiring temperature characteristic data; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of acquiring temperature characteristic data. Thus, for these reasons, the phrase “a data acquisition unit that acquires” renders claim 1 indefinite.
Claim 2 recites the limitation “a correction processing unit that corrects the measurement value …”;. The term “a correction processing unit that corrects” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of correcting the measurement value; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of correcting the measurement value. Thus, for these reasons, the phrase “a correction processing unit that corrects” renders claim 2 indefinite.
Claim 3 recites the limitation “a state determination unit that determines whether or not …
Claim 10 recites the limitation “a gyroscopic correction processing unit that corrects the angular velocity …”;. The term “a gyroscopic correction processing unit that corrects” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of correcting the angular velocity; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of correcting the angular velocity. Thus, for these reasons, the phrase “a gyroscopic correction processing unit that corrects” renders claim 10 indefinite.
Claim 13 recites the limitation “a temperature detected by a temperature detection unit …”;. The term “detected by a temperature detection unit” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting temperature; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting temperature. Thus, for these reasons, the phrase “detected by a temperature detection unit” renders claim 13 indefinite.
Claim 14 recites the limitation “a temperature detection unit that detects temperature …”;. The term “a temperature detection unit that detects” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting temperature; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting temperature. Thus, for these reasons, the phrase “a temperature detection unit that detects” renders claim 14 indefinite.
Claim 14 recites the limitation “a temperature control unit that controls the temperature …”;. The term “a temperature detection unit that detects” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of controlling temperature; the original specification does not provide clarification as to what structure performs the particular 
Claim 14 recites the limitation “a data acquisition unit that acquires temperature characteristic data …”;. The term “a temperature detection unit that detects” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of acquiring temperature characteristic data; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of acquiring temperature characteristic data. Thus, for these reasons, the phrase “a data acquisition unit that acquires” renders claim 14 indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claim 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kushleyev; Aleksandr et al. (United States Patent Publication #US 20180094933; hereinafter Kushleyev) in view Geier, George J.  et al. (United States Patent Publication # US 20030036847; hereinafter Geier) further in view of CHAN; GARY (United States Patent Publication # US 20120218707; hereinafter Chan).
Regarding claim 1, Kushleyev teaches an information processing apparatus comprising (abstract discloses an information processing apparatus as processing unit): 
an inertia measuring unit (par.39 and fig.1 disclose inertia measuring unit 141); 
an information processing unit that performs arithmetic processing (par.31 teaches processor 120 as an information processing unit; processors perform arithmetic processing by design) that is accompanied by a change in temperature (par.26 teaches a change in temperature) according to a load during operation (par.28 teaches load during operation); 
a temperature detection unit that detects temperature (par.39 and fig.1 disclose thermometers (as sensors) as a temperature detection unit); 
a temperature control unit that controls (par.28 teaches processing unit dissipating heat meaning it controls temperature, thus making it a temperature control unit) the temperature detected by the temperature detection unit by applying the load (par.28 teaches applying a load) to the information processing unit to cause the information processing unit to operate (par.71 teaches causing the information processing unit to operate as causing the processing unit to heat up; Processing units contain circuits with resistors that heat up as current passes through them, which mean processing units heat up by design); and


Geier does teach a data acquisition unit (par.46 teaches DRS 12 as a data acquisition unit) that acquires temperature characteristic data (par.49 teaches temperature sensor 9 within housing sensor 6; par.46 teaches DRS 12 receiving data from heading sensor, which also contains the temperature sensor thus making the data temperature characteristic data).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kushleyev to include the teachings of Geier; which would provide a method for compensating for temperature-dependent gyroscope bias drift in low-cost, vehicular navigation and positioning systems as disclosed by Geier(par.27).
Kushleyev in view of Geier fails to teach indicating a relationship between a correction value and the temperature, the correction value being used to correct a measurement value of the inertia measuring unit.
Chan does teach indicating a relationship between a correction value and the temperature (par.60 teaches a relationship between a correction temperature value and the temperature), the correction value being used to correct a measurement value of the inertia measuring unit (par.60 teaches correcting the target hotspot temperature value using the correction temperature value).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kushleyev in view of Geier to include the teachings of Chan; which would provide a processing unit with improved control over a cooling system as disclose by Chan(par.60).

Kushleyev in view of Geier further in view of Chan teaches The information processing apparatus according to claim 1, further comprising a correction processing unit that corrects the measurement value (Geier par.107 discloses computational means as correction processing unit which corrects measurement values) measured by the inertia measuring unit, on a basis of the correction value obtained from the temperature detected by the temperature detection unit and the temperature characteristic data (Chan par.60 teaches processing based on the correction temperature value).

Regarding claim 3, Kushleyev in view of Geier further in view of Chan teaches the information processing apparatus according to claim 1, further comprising a state determination unit that determines whether or not the information processing apparatus is in a state where it is possible to acquire the temperature characteristic data (Kushleyev par.75 teaches processing unit as the state determination unit; since it determines the state of the temperature-sensitive unit in order for the temperature-sensitive unit to determine temperature effects on performance, the action of which requires temperature characteristic data), 
wherein the temperature control unit starts to control the temperature (Kushleyev par.28 teaches processing unit dissipating heat meaning it controls temperature) in a case where the state determination unit has determined that the information processing apparatus is in the state where it is possible to acquire the temperature characteristic data (par.28 teaches a case where it is possible to acquire data as determining impact of temperature on performance; if its determining performance of a temperature sensitive unit then the temperature sensitive unit is already in state of operation, meaning it is acquiring data).

Kushleyev in view of Geier further in view of Chan teaches the information processing apparatus according to claim 3, wherein, in determining whether or not it is possible to acquire the temperature characteristic data, the state determination unit performs determination as to at least any one of whether or not the information processing apparatus is stationary (Geier par.58 teaches determining if vehicle is stationary, which means the processing apparatus, DRS 12, that’s fixed to it is also stationary), whether or not the information processing apparatus is being used by a user, or whether or not a battery residual amount of the information processing apparatus satisfies predetermined conditions.

Regarding claim 5, Kushleyev in view of Geier further in view of Chan teaches the information processing apparatus according to claim 1, wherein the temperature control unit controls the information processing unit (Kushleyev par.57 teaches maintaining the processing unit at a constant temperature meaning it controls) to keep the temperature constant during a predetermined time period (Kushleyev par.61 teaches a predetermined time period).
 
Regarding claim 6, Kushleyev in view of Geier further in view of Chan teaches the information processing apparatus according to claim 1, wherein the temperature control unit controls the information processing unit to cause the temperature to change from a first temperature to a second temperature (Chan par.12 teaches a 1st and 2nd temperature value) at a temperature change speed (Kushleyev par.26 teaches rate of temperature change) in which the temperature is less than or equal to a threshold (Kushleyev par.75 teaches reaching a target temperature, which is a threshold).

Kushleyev in view of Geier further in view of Chan teaches The information processing apparatus according to claim 1, wherein the data acquisition unit acquires, as the temperature characteristic data, an approximate function of a plurality of the measurement values (Kushleyev par.88 teaches approximate function of measurement values) that have been acquired by the inertia measuring unit at least two or more temperatures (Kushleyev par.88 teaches at least 2 or more temperatures; data analysis requires numerous values).

Regarding claim 9, Kushleyev in view of Geier further in view of Chan teaches The information processing apparatus according to claim 1, wherein the inertia measuring unit includes at least a gyroscopic sensor that detects angular velocity (Kushleyev par.39 teaches IMU including gyroscopes, which detect angular velocity by design), and the data acquisition unit acquires gyroscopic bias temperature (Kushleyev par.40 teaches gyroscopic bias temperature) characteristic data indicating a relationship (Kushleyev par.88 teaches relationship between temperature data) between a gyroscopic bias correction value and the temperature (Geier par.117 teaches gyroscopic bias correction value).

Regarding claim 10, Kushleyev in view of Geier further in view of Chan teaches The information processing apparatus according to claim 9, further comprising a gyroscopic correction processing unit that corrects the angular velocity detected by the gyroscopic sensor (Geier par.9 teaches the combination systems of dead reckoning system(DRS) and GPS as the gyroscope correction unit because heading and position data from each component are used to compensate/correct for measuring errors occurring in the components which include gyroscopes in the dead reckoning system) on a basis of the gyroscopic bias correction value obtained from the temperature detected by the temperature (Chan par.60 teaches processing based on the correction temperature value).

Regarding claim 11, Kushleyev in view of Geier further in view of Chan teaches The information processing apparatus according to claim 2, wherein in a state where the temperature is controlled by applying, by the temperature control unit, the load (Kushleyev par.28 teaches applying load varying temperature meaning it controls the temperature) to the information processing unit to cause the information processing unit to operate (Kushleyev par.28 thread executed in the processing unit causing the operation of temperature variation in the temperature sensitive unit), the correction processing unit corrects the measurement value (Geier par.107 teaches computational means correcting measurement values) measured by the inertia measuring unit, on a basis of a correction value obtained from the temperature that has been controlled and the temperature characteristic data (Chan par.60 teaches processing based on the corrected temperature value).

Regarding claim 12, Kushleyev in view of Geier further in view of Chan teaches The information processing apparatus according to claim 1, wherein the information processing unit includes at least any one of a central processing unit or a communication device (Kushleyev par.46 teaches a communication device; Chan par.41 teaches a central processing unit).

Regarding claim 13, Kushleyev teaches an information processing method (information processing method disclosed in abstract) comprising: 
controlling, by using a processor (par.44 teaches a general processor), a temperature detected (par.28 teaches processing unit dissipating heat meaning it controls temperature, thus making it a temperature control unit) by a temperature detection unit (par.39 and fig.1 disclose thermometers (as sensors) as a temperature detection unit), by applying a predetermined load (par.28 teaches applying load; abstract teaches predetermined load and applying predetermined load) to an information processing unit (par.31 teaches processor 120 as information processing unit; processors perform arithmetic processing by design)  to cause the information processing unit to operate (par.28 thread executed in the processing unit causing the operation of temperature variation in the temperature sensitive unit), the information processing unit performing arithmetic processing (par.31 teaches processor 120 as information processing unit; processors perform arithmetic processing by design)  that is accompanied by a change in temperature (par.26 teaches temperature change) according to a load during operation (par.28 teaches a load); and 
an inertial measuring unit (par.39 and fig.1 disclose inertia measuring unit 141).
Kushleyev fails to teach acquiring temperature characteristic data indicating a relationship between a correction value and the temperature, the correction value being used to correct a measurement value.

Geier does teach acquiring temperature characteristic data (par.49 teaches temperature sensor 9 within housing sensor 6; par.46 teaches DRS 12 receiving data from heading sensor, which also contains the temperature sensor thus making the data temperature characteristic data).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kushleyev to include the teachings of Geier; which would provide a method for compensating for temperature-dependent gyroscope bias drift in low-cost, vehicular navigation and positioning systems as disclosed by Geier(par.27).

Chan does teach indicating a relationship between a correction value and the temperature (par.60 teaches a relationship between a correction temperature value and the temperature), the correction value being used to correct a measurement value (par.60 teaches correcting the target hotspot temperature value using the correction temperature value).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kushleyev in view of Geier to include the teachings of Chan; which would provide a processing unit with improved control over a cooling system as disclose by Chan(par.60).

Regarding claim 14, Kushleyev teaches a program (par.124 teaches a program) that causes a computer (par.124 teaches a computer) to have a function (par.124 teaches functions) comprising: 
an inertia measuring unit (par.39 and fig.1 disclose inertia measuring unit 141); 
an information processing unit(par.31 teaches processor 120 as an information processing unit) that changes in temperature (par.26 teaches a change in temperature) in accordance with a load during operation (par.28 teaches load during operation); 
a temperature detection unit that detects temperature (par.39 and fig.1 disclose thermometers (as sensors) as a temperature detection unit); 
a temperature control unit that controls (par.28 teaches processing unit dissipating heat meaning it controls temperature, thus making it a temperature control unit) the temperature detected by the temperature detection unit by applying the load (par.28 teaches applying a load) to the information processing unit to cause the information processing unit to operate (par.71 teaches causing the information processing unit to operate as causing the processing unit to heat up; Processing units contain circuits with resistors that heat up as current passes through them, which mean processing units heat up by design);
Kushleyev fails to teach a data acquisition unit that acquires temperature characteristic data indicating a relationship between a correction value and the temperature, the correction value being used to correct a measurement value of the inertia measuring unit.

Geier does teach a data acquisition unit (par.46 teaches DRS 12 as a data acquisition unit) that acquires temperature characteristic data (par.49 teaches temperature sensor 9 within housing sensor 6; par.46 teaches DRS 12 receiving data from heading sensor, which also contains the temperature sensor thus making the data temperature characteristic data).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kushleyev to include the teachings of Geier; which would provide a method for compensating for temperature-dependent gyroscope bias drift in low-cost, vehicular navigation and positioning systems as disclosed by Geier(par.27).

Kushleyev in view of Geier fails to teach indicating a relationship between a correction value and the temperature, the correction value being used to correct a measurement value of the inertia measuring unit.
Chan does teach indicating a relationship between a correction value and the temperature (par.60 teaches a relationship between a correction temperature value and the temperature), the correction value being used to correct a measurement value of the inertia measuring unit (par.60 teaches correcting the target hotspot temperature value using the correction temperature value).
Kushleyev in view of Geier to include the teachings of Chan; which would provide a processing unit with improved control over a cooling system as disclose by Chan(par.60).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kushleyev; Aleksandr et al. (United States Patent Publication #US 20180094933; hereinafter Kushleyev) in view Geier, George J.  et al. (United States Patent Publication # US 20030036847; hereinafter Geier) further in view of CHAN; GARY (United States Patent Publication # US 20120218707; hereinafter Chan) further in view of KASUYA; Nobufumi (United States Patent Publication # US 20170115318; hereinafter Kasuya).

Regarding claim 7, Kushleyev in view of Geier further in view of Chan teaches the information processing apparatus according to claim 1, wherein the temperature control unit controls the information processing unit to (par.56 teaches the temperature sensitive unit controlling the processing unit).
Kushleyev in view of Geier further in view of Chan fail to teach causing a minimum value and a maximum value of the temperature to have a temperature difference that is at least greater than or equal to a predetermined value.
Kasuya does teach cause a minimum value and a maximum value (par.58 teaches a minimum value and a maximum value) of the temperature to have a temperature difference (par.58 teaches a temperature difference) that is at least greater than or equal to a predetermined value (par.47 teaches a temperature difference exceeding a predetermined value).
Kushleyev in view of Geier further in view of Chan to include the teachings of Kasuya; which would provide an improved embodiment capable of producing accurate temperature data that is used in temperature correction as disclosed by Kasuya(par.5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication US 20120203488 is a method of calibrating inertial sensors of working equipment, such as a vehicle or survey equipment, includes determining whether the working equipment is in operation or not. Data is captured from inertial sensors and associated temperatures sensors while the working equipment is out of operation. The captured data is used to update a thermal bias error model for the inertial sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867